Exceptions overruled. Direction of a verdict for the defendant on the plaintiff's opening was not error. There is nothing in the record to indicate that the plaintiff in making the opening "did not make a complete statement of all facts and inference of facts within his knowledge.” First National Bank of Bridgeport v. Groves, 269 Mass. 161, 165. Sandler v. Green, 287 Mass. 404, 406. The plaintiff, according to the opening statement, was a social guest — a licensee — and consequently could not recover on the first count alleging ordinary negligence. Comeau v. Comeau, 285 Mass. 578. Gross negligence as alleged in the second count is not shown by the statement. Nor is any ground shown for recovery under the third count alleging statutory violation and public nuisance. See Comeau v. Comeau, 285 Mass. 578; Garland v. Stetson, 292 Mass. 95, 101-102; Wynn v. Sullivan, 294 Mass. 562, 565; Aldworth v. F. W. Woolworth Co. 295 Mass. 344, 347.